Title: General Orders, 6 November 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Nov: 6th 1776.
.


As the late movements of the enemy will require some change of our present disposition, the General most earnestly requests, that the men who have been at the Hospital, and out of Camp on any other account, may be immediately collected and join their respective regiments.
It is with the utmost astonishment and abhorrence, the General is informed, that some base and cowardly Wretches have, last night, set fire to the Court-House, and other Buildings which the enemy left: The Army may rely on it, that they shall be brought to justice, and meet with the punishment they deserve.
Mr John Story is appointed Pay-Master to the regiment commanded by Col. Hitchcock.
